Citation Nr: 1455013	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-30 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to a compensable disability rating for hypertension.

5.  Entitlement to a compensable disability rating for a right foot bunion with degeneration at the first metatarsophalangeal joint and dorsal bone spurring.

6.  Entitlement to a compensable disability rating for a left foot bunion with degeneration at the first metatarsophalangeal joint and dorsal bone spurring.

7.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine, claimed as lumbar spondylosis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1983 to October 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record does not appear to contain any treatment records that pertain to the claims on appeal that are dated after the Veteran's October 2009 separation examination from service.  As the Veteran was last examined in June of 2009, more contemporaneous medical evidence is needed to evaluate the current severity of his hypertension, right and left foot bunions with degeneration at the first metatarsophalangeal joint and dorsal bone spurring, and degenerative disc disease of the lumbar spine.

The record also lacks adequate opinions regarding the nature and etiology of any right and left ear hearing loss or right wrist disability.  It is unclear whether the Veteran has had hearing loss, as while he had normal hearing bilaterally during his June 2009 examination, during a June 1993 examination a well-healed right ear scar was noted and he had right ear puretone thresholds at or above 40 decibels at multiple frequencies, during a November 2001 medical examination he had right ear puretone thresholds at or above 40 decibels at two frequency levels, and during his May 2009 examination he had left ear puretone thresholds that appeared to be higher than those found during his June 1987 hearing conservation audiogram. 

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding treatment records, including from VA and any military medical facility, dated since October 2009. 

2. Then, schedule the Veteran for examinations by appropriate examiners regarding the nature and etiology of any right and left ear hearing loss or right wrist disability and the current severity of his hypertension, right and left foot bunions, and degenerative disc disease of the lumbar spine.  Provide the examiners with the electronic claims file, including a copy of this REMAND and any pertinent evidence in VBMS not already of record.   The examiner should review the Remand and the record, perform any indicated tests, and report any findings in detail.

Regarding any right and left ear hearing loss, the examiner MUST provide an opinion based on the record and the Veteran's lay testimony regarding:
(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran currently has right and left ear hearing loss that had its onset during or is etiologically related to an in-service injury, event, or disease, including exposure to weapon fire, forklifts, and generators.  The examiner should also comment on whether any shift in puretone thresholds during service was significant and related to service.

Regarding any right wrist disability, the examiner MUST provide an opinion based on the record and the Veteran's lay testimony regarding:  (b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran currently has a right wrist disability, including any reflex sympathetic dystrophy of the wrist, that had its onset during or is etiologically related to an in-service injury, event, or disease, including the removal of a ganglion cyst.  

Regarding the current severity of the Veteran's hypertension, right and left foot bunions with degeneration at the first metatarsophalangeal joint and dorsal bone spurring, and degenerative disc disease of the lumbar spine, the appropriate examiner should perform all indicated studies and report all relevant findings, functional impairments, and effects on employment and ordinary activities in detail.

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  
The examiner MUST consider the Veteran's lay statements regarding the duration and onset of his symptoms.  

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

3. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the claims should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


